679 N.W.2d 332 (2004)
In re Petition for DISCIPLINARY ACTION AGAINST Scott K. GOLDSMITH, a Minnesota Attorney, Registration No. 35956.
No. C8-03-41.
Supreme Court of Minnesota.
May 12, 2004.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Scott K. Goldsmith committed professional misconduct warranting public discipline. Respondent entered into a stipulation admitting that he failed to file or failed to timely file state and federal individual income tax returns in 1998, 1999, 2000 and 2001 and failed to pay taxes due thereon, and that as the responsible agent *333 for Goldsmith & Associates, respondent failed to timely file state and federal employer withholding tax returns in 1998, 1999, 2000 and 2001 and pay the withholding tax liability due thereon.
Respondent admits his conduct violated Rule 8.4(d), Minnesota Rules of Professional Conduct (MRPC), waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a 30-day suspension from the practice of law followed by two years of unsupervised probation. The parties recommend that the reinstatement hearing provided for in Rule 18, RLPR, be waived and that reinstatement be conditioned upon (1) payment of $900 in costs and $340.35 as disbursements under Rule 24(d), RLPR; (2) compliance with Rule 26, RLPR; (3) satisfaction of the continuing legal education requirements pursuant to Rule 18(e)(4), RLPR; (4) written proof that respondent is current with his filing obligations with the Internal Revenue Service (IRS) and the Minnesota Department of Revenue (DOR); and (5) that respondent provide tax authorizations to verify compliance with his filing obligations with the IRS and the DOR. The parties further recommend that respondent's probation be subject to the following conditions:
a. Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct which may come to the Director's attention. Upon the Director's request, respondent shall provide authorization for release of information and documentation to verify compliance with the terms of this probation.
b. Respondent shall abide by the Minnesota Rules of Professional Conduct.
c. Respondent shall enter into agreements satisfactory to the IRS and the DOR for the payment of all unpaid taxes, penalties and interest that are not disputed. Respondent shall provide the Director with copies of the payment agreements and shall remain in compliance with the agreements entered into with the IRS and the DOR. Respondent shall provide the Director with proof of continued compliance upon request.
d. Respondent shall timely file all required state and federal tax returns, including individual and employer withholding returns, and timely pay the taxes due thereon. Respondent shall affirmatively report to the Director, on or before the due date of the required returns, his compliance with filing and payment requirements. Such reports shall include copies of the required returns. On or before the filing deadline, respondent shall provide the Director with copies, if any, of all applications for filing extensions and proof of approval of such applications. Respondent shall provide all of the documents and information required herein without specific reminder or request.
e. Respondent shall employ a qualified tax preparer to assist him in preparing and filing required annual tax returns. Respondent shall make timely quarterly estimated payments to the state and federal tax authorities. On or before the filing deadline, respondent shall provide proof of such filing and payment to the Director without specific reminder or request.
f. Respondent shall successfully complete the professional responsibility part *334 of the state bar examination within one year of the date of this court's order.
g. Respondent shall initiate or continue current treatment by a licensed consulting psychologist or other mental health professional acceptable to the Director, and shall complete all therapy programs recommended by the therapist.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Scott K. Goldsmith is suspended for 30 days effective 14 days after the filing of this order, with reinstatement subject to the terms set forth above. Upon reinstatement, respondent shall be placed on unsupervised probation for a period of two years subject to the agreed-upon conditions set forth above. Respondent shall pay $900 in costs and $340.35 as disbursements under Rule 24, RLPR.
BY THE COURT:
/s/Paul H. Anderson
Associate Justice